DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed July 13, 2022 is acknowledged.

Response to Amendment
Claims 1-20 have been amended.  Claims 1-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant notes Interview and argues 35 USC §112 Rejection, pg. 7 of Remarks:

Examiner Interview Applicant thanks the Examiner for his time in conducting an Examiner Interview with Andrew Cohn, Attorney for Applicant on June 30, 2022. During said Interview, the Examiner reviewed proposed amendments and provided feedback on additional amendments that may overcome the subject matter eligibility rejection and the cited references for the 35 U.S.C. § 103 rejection. The Examiner further noted that the proposed amendments would overcome the 35 U.S.C. § 112 rejections. Applicant submits that the claims have been amended as discussed with the Examiner. If further discussion may advance prosecution, the Examiner may contact Andrew Cohn at (949) 202-3068.

Applicant has amended their claims extensively compared to the Interview.  In the Interview Summary, no agreement was reached on the 35 USC 112 rejections.  The newly amended claims will be reviewed again to determine 35 USC 112 issues.

Applicant argues Double Patenting, pg. 7 of Remarks:

Double Patenting 

Claim 1-20 were rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 3, 5, 11, and 17 of the commonly owned patent No. 11,049,112. Applicant respectfully submits that the obviousness type double patenting rejection cannot be maintained over the claims as currently amended. As such, Applicant respectfully requests reconsideration and withdrawal of the double patenting rejection. 

Withdrawn based on the claim amendments, however this issue may be revisited later if needed.


Applicant argues 35 USC §101 Rejection, starting pg. 7 of Remarks:

Claim Rejections 35 U.S.C. § 101 


Claims 1-20 were rejected under 35 U.S.C. § 101 as the claimed invention is directed to non-statutory subject matter. While Applicant does not necessarily agree with the rejections, Applicant has amended the claims to advance prosecution and Applicant respectfully submits that under current guidance including the 2019 Revised Patent Subject Matter Eligibility Guidance and the October 2019 Updated Guidance, these rejections under 35 U.S.C. §101 do not apply to the currently amended claims, as described in detail below. 

The Claims Integrate Any Alleged Exception into A Practical Application:

Applicant submits that the limitations of the present claims necessarily require the use of computer technology and specific computing devices so as to be “rooted in computer technology” and therefore are not directed to an abstract idea. Even if the claims recite a judicial exception (which Applicant does not admit), Applicant submits that the limitations of the amended claims integrate the exception into a practical application, and thus the amended claims are statutory under Step 2A, Prong Two. In particular, the limitations relate to a specific usage (e.g., intermediary systems for data extraction, formatting, and encrypting) in a specific situation (e.g., when receiving data in different formats and data configurations to be transmitted between different systems) to provide a particular practical application that improves technology (e.g., to provide interoperability between different systems by formatting and converting data).

The claims provide specific improvements in technology so as to be limited to a practical application that improves over the prior systems. For example, the present application notes the issues in the technology at paragraph [0004], which states:

In this process, different credit card processors (the organizations that contract with the merchant’s acquiring bank to process card transactions and receive merchant responses on disputed card transactions) may each have their own requirements around the format in which they accept the representment information from the merchants. For instance, the credit card processors may only accept image data from a merchant in a particular image format, where that format may differ from processor to processor.

Respectfully, the above, even if claimed, is not improving technology itself.

Thus, the present application provides solutions, in various embodiments, such as the material discussed at least at paragraphs [0012]-[0022]. For example, the present application, in part, states:

Various embodiments provide, among other things, a chargeback facilitating application. The chargeback facilitation application may receive information from tenants or merchants over an Application Programming Interface (API) on a chargeback from any of a variety of different processors, along with the merchant’s or tenant’s choice of response to the chargeback and a list of supporting documents. The chargeback facilitation application may use configurations based on processor requirements to decide on a format and protocol (e.g., packaging, encryption, and transmission) for the information to be properly sets to the processor. Furthermore, the chargeback facilitation application may use automated systems to reformat the information received into a format required by the processor, package the information, and transmitted to the processor. 

The chargeback facilitating application may be operable to receive a chargeback message from a credit card processor, parse that message into usable data for its own system, access a database of configurations deciding the response formats for that credit card processor, convert data into formats that are usable by the particular credit card processor, and generate and transmit a representment data structure to the credit card processor in an appropriate format. The chargeback facilitation application may be operable to provide such services with respect to a variety of different credit card processors, each of the credit card processors having different data format requirements...

Various embodiments may provide one or more advantages over related art systems. For instance, various embodiments of the present disclosure may provide an automated framework for merchants or other users to conform to a multitude of different formatting requirements by a variety of different credit card processors. Such automation may save time and increase efficiency, thereby adding value to a merchant or tenant who might otherwise not understand how to challenge a chargeback or might spend many man hours attempting to conform to formatting requirements. Furthermore, automation to determine a parcel status (e.g., delivered or not) based on image file uploads may significantly reduce an otherwise manual process, thereby increasing efficiency and ease. Various embodiments may solve a particular problem (e.g., keeping up with, and conforming to, different requirements of different credit card processors) that did not exist before the advent of Internet- based chargeback processes.

The limitations of the present claims provide technical solutions directed to the above to provide faster and more coordinated data conversion, formatting, and transmitting between devices that may have incompatible data processing formation and configuration parameters.

The claims are examined to determine if they include additional elements that provide a practical application and/or significantly more.  If there are improvements to technology, they must be claimed.

As stated in the October 2019 Patent Eligibility Guidance Update (the “Update”), if “the claim improves technology, the claim imposes meaningful limits on any recited judicial exception, and the claim would be eligible.” See page 11 of the Update. With regard to Bascom where technology was improved by utilizing a filtering mechanism at a different network location, the Update states: “[the court] concluded the claimed invention improved technology because the filtering tool was installed at a specific location, remote from the end-users, with customizable filtering features specific to each end user...”

Here, the present claims provide a solution, according to various embodiments, through reformatting data in order to be processible by different systems. This allows end users to provide different inputs that are still processible by online systems through the coordinated transmission of data. In Example 42 of the 2019 PEG Examples, the solution provided in the application provides a system which allows for data transmission between parties, which may be used to specifically convert information input by users and distribute a message in a fast and coordinated manner. See page 17 of the 2019 PEG Examples. Here, like claim 1 in Example 42, the present claims provide improved processes and an improved system that converts data to specific formats processable by online systems in a fast and coordinated manner when particular systems are unable to transmit and process certain formats and other data provided by end user devices. Therefore, Applicant respectfully submits that, like in Example 42, the amended independent claims of the present application are directed to an improved system that integrate the alleged abstract idea into a practical application.
Consequently, Applicant respectfully submits that the amended claims are not directed to an abstract idea under Step 2A, Prong Two.

From Example 42, Claim 1 and the reasons why it provided a practical application…
“The claim recites a combination of additional elements including storing information, 

providing remote access over a network, 

converting updated information that was input by a user in a non-standardized form to a standardized format, 

automatically generating a message whenever updated information is stored, and 

transmitting the message to all of the users. 

The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). 

From Applicant’s argument above…
>>”Here, like claim 1 in Example 42, the present claims provide improved processes and an improved system that converts data to specific formats processable by online systems in a fast and coordinated manner when particular systems are unable to transmit and process certain formats and other data provided by end user devices. Therefore, Applicant respectfully submits that, like in Example 42, the amended independent claims of the present application are directed to an improved system that integrate the alleged abstract idea into a practical application.”<<

From Applicant’s Claim 8…
A method comprising:

receiving a data file corresponding to a chargeback associated with a tenant of an online transaction processor, wherein the data file is received from a credit card processor corresponding to a processing operation for the chargeback; 

retrieving, from a database accessible by the online transaction processor, parameters associated with the chargeback;

extracting chargeback data for the chargeback from the data file using the parameters;

determining, based on the chargeback data, the tenant corresponding to the chargeback from a plurality of tenants of the online transaction processor;

transmitting a notification to the tenant of chargeback, wherein the notification comprises a representment data structure for the chargeback data in a data format utilized by the credit card processor; 

receiving, responsive to the notification, a response associated with the chargeback, wherein the response comprises at least one image of an item associated with the chargeback;

formatting the response for the credit card processor based on the data format and an object recognition process for the at least one image; and

encrypting the formatted response based on an encryption requirement of the credit card processor.


Converts data is not claimed.  If the above is improving technology, it is at a very high level of generality. 

For example, encrypting is so high level, it could be considered a mental process.  

From the MPEP 2106.04(a)(2) III A…

a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014));

Therefore, a specific, several-step manipulation of data was required, not just encrypting a high level of generality, for encrypting to be considered non-abstract.


The Limitations in the Claims Amount to Significantly More than the Alleged Abstract Idea:

The Examiner further states that the claims do not include additional elements that are sufficient to amount to significantly more than the alleged abstract idea. See pages 2-3 of the Office Action. Amdocs states: “Unlike the claim in Content Extraction, claim 1 of the 065 patent depends upon a specific enhancing limitation that necessarily incorporates the invention’s distributed architecture — an architecture providing a technological solution to a technological problem. This provides the requisite “something more’ than the performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” See page 24 of Amdocs. As the present claims further provide a technical solution to a technological problem, Applicant traverses and respectfully submits that the currently amended claims add “significantly more” to the alleged abstract idea.

Amdocs recited in their disclosure a problem of bottlenecks, and the Court used claim construction to bring the distributed system into their claims.  

In this regard, the present amended claims utilize computer technology that provide meaningful limitations not found with generic computer components, for example, the described processes herein provide specific improvements to data processing between disparate computing devices and systems utilizing different data formats, files, and configurations. Specific devices, applications, and communication technologies are required to perform such functions.

For example, conventional systems may allow a user to provide data files for processing by an online system through one or more user interfaces. These files are provided in a specific format and/or standard, such as JPEG, TIFF, DOC, or the like. However, this requires each system receiving these files to be compatible and handle such formats and configurations. In this regard, the present application, in some embodiments, provides an intermediate system that generates particular data structures that are recognizable and processible by different systems. Further, the present claims, according to various embodiments, allow for specific converting and compiling of data through data extraction technologies. Thus, the present claims, according to various embodiments, provide processes to simplify and provide faster and more efficient data conversion and transmission between different systems. This is analogous to Bascom where the court states the claims “overcome|] existing problems with other Internet filtering systems.”

Respectfully, Applicant is arguing things not claimed, such as converting.  Also, faster and more efficient data conversion is not the invention and if there is a benefit, it is incidental to “System and Methods Facilitating Chargebacks In Electronic Transactions” (Title).

In other words, the recited amended claim elements are directed to mobile application operations and communications that differ from the generic, routine, and conventional sequence of events normally conducted when converting and encrypting data for different computing systems and transmissions, similar to the unconventional sequence of events in Bascom. As shown above, the amended claims, taken as an ordered combination, solve a problem inherent in data transmissions and processing between different computing systems. Applicant thus respectfully submits that, similar to the analysis of Bascom, “[a]s is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”

Bascom improved Internet filtering, therefore computer technology itself.  Using existing computer technology for chargebacks is not improving technology itself.

As such, Applicant asserts that the amended claims include several limitations that amount to significantly more than the alleged abstract idea when “the elements taken individually and in combination,” as required under the current guidance. Even if the amended claims 1, 8, and 15 are considered to include an alleged abstract idea, the amended claims (and its corresponding dependent claims) add “significantly more” to the abstract idea itself and thus direct the claims to statutory subject matter, as discussed in detail above.

As such, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 101. Page 11 of 14 Appl. No.: 17/362,888

The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112 Rejection, pg. 12 of Remarks:

Claim Rejections 35 U.S.C. § 112 

Claims 1-20 were rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Without conceding the propriety of the Examiner’s rejection, by the present amendment and response, Applicant cancels and/or amends the portions rejected by the Examiner and as discussed during the Examiner. Applicant submits the limitations of the present claims are definite as agreed upon during the Examiner Interview. As such, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 112(b). 

See the Interview Summary where no agreement was reached.

The rejection is withdrawn based on the claim amendments.

Applicant argues 35 USC §103 Rejection, starting pg. 12 of Remarks:

Applicant extensively amended their claims, requiring further search and consideration.  Based on this, the rejection is withdrawn.  No prior art rejection is provided at this time.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 17/362888 on 06/29/2021. It is noted, however, that applicant has not filed a certified copy of the 201841019477 IN application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which  are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 15.  Claim 8 recites the limitations of:
A method comprising:
receiving a data file corresponding to a chargeback associated with a tenant of an online transaction processor, wherein the data file is received from a credit card processor corresponding to a processing operation for the chargeback; 
retrieving, from a database accessible by the online transaction processor, parameters associated with the chargeback;
extracting chargeback data for the chargeback from the data file using the parameters;
determining, based on the chargeback data, the tenant corresponding to the chargeback from a plurality of tenants of the online transaction processor;
transmitting a notification to the tenant of chargeback, wherein the notification comprises a representment data structure for the chargeback data in a data format utilized by the credit card processor; 
receiving, responsive to the notification, a response associated with the chargeback, wherein the response comprises at least one image of an item associated with the chargeback;
formatting the response for the credit card processor based on the data format and an object recognition process for the at least one image; and
encrypting the formatted response based on an encryption requirement of the credit card processor.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. extracting chargeback data).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as several steps can be performed in the mind of a person or with pen and paper, or on a generic computer, the claims are also abstract under Mental Processes grouping of abstract ideas.  For example, formatting the response based on data format and object recognition and encrypting data could be done as a Mental Process. See also MPEP 2106.04(a)(2) III C where use of a generic computer to perform a Mental Process was found to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: non-transitory memory, hardware processor(s), online transaction processor, credit card processor (Claim 1);  online transaction processor, credit card processor (Claim 8); non-transitory machine readable medium, online transaction processor, credit card processor (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The formatting and encrypting steps are recited at a high level of generality and therefore are themselves abstract.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, retrieving, and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The claims themselves further limit the abstract steps or are themselves abstract.  Claims 4, 5, 11, 12, 18, and 19  of creating a container object of a file that represents the chargeback appears to be creating files (para. [0067]), therefore creating files of chargeback data, which would be insignificant extra solution activity of storing chargeback data in files.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
		

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least chargebacks:
US-11361321-B2; US-9697548-B1; US-8442844-B1; US-10127247-B1; CA-3037362-A1; CA-2777056-A1; CA-2967064-C; JP-2003108904-A; US-20160132893-A1; US-20170024800-A1; US-20090313154-A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693